Title: To George Washington from Brigadier General Nathanael Greene, 2 March 1776
From: Greene, Nathanael
To: Washington, George


2 March 1776. “I visited the . . . Guards in the left and Center Division and . . . found all the Guards in Good Order—Capt. Lewis reported Eight oClock this Morning Five sail of Ships were Coming into Boston. . . . N.B. Joel Hewit of Col. Sargeants Regiment & Francis Offy of Col. Greytons Regt confined in the Main Guard at Cambridge for Mutiny & Disobedience of Orders.”
